FILED
                                                                                                JUN 1 1 2012
                                                                                         Clerk, U.S. District & Bankruptcy
                                  UNITED STATES DISTRICT COURT                          Courts for the District of Columbia
                                  FOR THE DISTRICT OF COLUMBIA

      MILTON W. MARBURY-BEY,                        )
                                                    )
                             Petitioner,            )
                                                    )
             V.                                     )
                                                    )
                                                            Civil Action No.       12 0947
      UNITED STATES OF AMERICA,                     )
                                                    )
                             Respondent.            )


                                           MEMORANDUM OPINION

              This matter is before the Court on the petitioner's application to proceed in forma

      pauperis and his pro se petition. The Court will grant the application and dismiss the petition.

             It appears that petitioner waived his right to a trial, see Pet., Attach. 2 (Waiver of Trial by

      Jury or Court Upon Entry of Guilty Plea dated November 17, 2003), and entered a plea of guilty

      to one count of attempted distribution of heroin for which the Superior Court of the District of

      Columbia imposed a term of incarceration. See id., Attach. 4 (Judgment in a Criminal Case,

      United States v. Marbury, No. F8069-02 (D.C. Super. Ct. Jan. 20, 2004)). Generally, petitioner

      alleges that errors occurred regarding his guilty plea: ineffective assistance of defense counsel on

      whose advice petitioner accepted the plea offer, proceedings which did not comport with Rule 11

      of the Superior Court Criminal Rules, and breach of the plea agreement through the imposition

      of a sentence which differed from that set out in the agreement. See Pet. at 3.

              "Under D.C. Code§ 23-110, a prisoner may seek to vacate, set aside, or correct sentence

      on any of four grounds: (1) the sentence is unconstitutional or illegal; (2) the Superior Court did

      not have jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized

      by law; or (4) the sentence is subject to collateral attack." Alston v. United States, 590 A.2d 511,

      513 (D.C. 1991). Such a motion must be filed in the Superior Court, see D.C. Code§ 23-110(a),




{N)
and "shall not be entertained ... by any Federal ... court if it appears that the [prisoner] has

failed to make a motion for relief under this section or that the Superior Court has denied him

relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the

legality ofhis detention." D.C. Code§ 23-110(g); see Williams v. Martinez, 586 F.3d 995, 998

(D.C. Cir. 2009) ("Section 23-11 O(g)'s plain language makes clear that it only divests federal

courts of jurisdiction to hear habeas petitions by prisoners who could have raised viable claims

pursuant to section 23-110(a).").

       The claims set forth in the petition properly are addressed by the Superior Court.

Nothing in the petition suggests that the petitioner's available remedy under D.C. Code§ 23-110

is inadequate or ineffective. His lack of success in his previous attempt to collaterally attack his

conviction and sentence does not render his local remedy inadequate or ineffective. See Wilson

v. Office ofthe Chairperson, 892 F. Supp. 277,280 (D.D.C. 1995).

       The petition fails to state a claim upon which relief can be granted, and it will be

dismissed. An Order accompanies this Memorandum Opinion.
                                                          /)      ,/1        '
                                                         Itt 11 (~ ~-/'~£
                                              United States District Judge